Exhibit 10.1

MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”), is made as of this 11th day of
October, 2011, by and between TNP SRT OSCEOLA VILLAGE, LLC, a Delaware limited
liability company (“Master Lessor”) and TNP SRT OSCEOLA VILLAGE MASTER LESSEE,
LLC, a Delaware limited liability company (“Master Lessee”); and TNP Strategic
Retail Trust, Inc., a Maryland corporation (“Guarantor”).

RECITALS:

A. American National Insurance Company (together with its successors and
assigns, the (“Lender”), is making a loan (the “Loan”) to Master Lessor pursuant
to Lender’s Mortgage Loan Commitment (“Loan Commitment”) in the original
principal aggregate amount of Nineteen Million and No/100 Dollars
($19,000,000.00).

B. The Loan is to be evidenced by that certain promissory note (said promissory
note, and all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, is hereafter referred to the
“Note”) dated on or about the date hereof executed by Master Lessor for the
benefit of Lender in the original principal aggregate amount of $19,000,000.00
and that certain Mortgage, Assignment of Rents and Leases, Security Agreement
and Financing Statement (said mortgage and all amendments, restatements,
renewals, modifications, consolidations, refinancing, assignments and extensions
thereof, the “Mortgage”) and other loan documents given as security therefor
(such other loan documents, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
collectively together with the Note and the Mortgage are collectively, the “Loan
Documents”). Any capitalized terms not otherwise defined herein shall have the
meanings given to them in either the Mortgage unless the context hereof
specifically requires otherwise.

C. Tenant is affiliated with the Master Lessor and the Master Lessor and Lender
entered into the Loan Commitment which required that Tenant execute this Lease,
to be assigned by Master Lessor to Lender pursuant to the Loan Documents, as a
condition precedent to Lender’s obligation to make the Loan.

D. Tenant directly or indirectly owns an interest in Master Lessor and Tenant
has received a direct, material benefit due to Lender’s making of the Loan to
Master Lessor.

 

 

Page 1



--------------------------------------------------------------------------------

E. Except as expressly provided herein, Master Lessee’s obligation to pay rent
shall not be reduced and this Lease shall not be amended or terminated by any
act or omission of Master Lessor, Master Lessor’s Lender, or any other occupant
or other tenant or subtenant of the Premises, including any use or occupancy
thereof by Master Lessor, Master Lessor’s Lender or any other occupant or other
tenant or subtenant thereof, or by any other occurrence. It is intended that
this Lease and the rents there from will be included in the rents and profits
assigned by Master Lessor to Lender under the Loan Documents. Master Lessee and
Lender intend and agree that Master Lessee’s obligations hereunder shall
continue and extend to (i) any transfer of the Loan by Lender, (ii) any
purchaser at a foreclosure sale by Lender, and (iii) to any transferee in
connection with a deed-in-lieu of foreclosure transaction by Lender.

F. The parties hereby acknowledge that this Lease is security for the Loan and
is a condition precedent for Lender’s agreement to make the Loan. Except as
expressly provided herein, Master Lessee’s obligation to pay rent shall not be
reduced and this Lease shall not be amended or terminated by any act or omission
of Master Lessor, Lender, or any other occupant or other tenant or subtenant of
the Premises, including any use or occupancy thereof by Master Lessor, Lender or
any other occupant or other tenant or subtenant thereof, or by any other
occurrence. It is intended that this Lease and the rents there from will be
included in the rents and profits assigned by Lender under the Loan Documents.
Master Lessee and Lender intend and agree that Master Lessee’s obligations
hereunder shall continue and extend to (i) any transfer of the Loan by Lender,
(ii) any purchaser at a foreclosure sale by, and (iii) to any transferee in
connection with a deed-in-lieu of foreclosure transaction by Lender. The Master
Lease is independent of this Note and survives the foreclosure of the Mortgage.

ARTICLE 1:

PREMISES

In consideration of the obligation of Master Lessee to pay rent and of the other
terms, provisions and covenants hereof, Master Lessor leases to Master Lessee,
and Master Lessee leases from Master Lessor, all that certain real property and
the improvements constructed thereon containing approximately 23,005 square feet
(the “Premises”), together with all rights, easements and appurtenances
pertaining thereto located in Kissimmee, Florida, more particularly described in
Exhibit A, and commonly known as Osceola Village, a multi-use shopping center
containing approximately 116,000 square feet located at 3020-3086 Dyer Road (the
“Center”), which Center is more particulary described on Exbibit A-1, of which
the Premises are a part.

Notwithstanding the foregoing, the Premises shall be reduced proportionately for
each square foot of space leased to third-party tenants pursuant to an Approved
Lease (defined below) in accordance with this Lease.

 

 

Page 2



--------------------------------------------------------------------------------

ARTICLE 2:

TERM OF LEASE, COMMENCEMENT, EXTENSION OPTION AND SURRENDER

2.01. Commencement and Term of Lease. The term of this Lease (the “Term”) shall
commence on the date hereof (the “Commencement Date”), and shall expire on the
earlier to occur of (i) seven (7) calendar years after the Commencement Date;
(ii) the date on which all available rentable space in the Premises is rented to
third-party tenants reasonably acceptable to Lender, and otherwise on terms
providing for at least $19 per square foot of space, with a term of seven
(7) years or longer, and obligating such tenants to pay their respective
proportionate share of all common area maintenance charges, taxes, and
insurance, and otherwise in a form and substance reasonably approved by Lender
(each, an “Approved Lease”); (iii) the date on which that certain $19,000,000
loan (the “Loan”) from American National Insurance Company (the “Lender”) to
Master Lessee is paid in full in cash (not as a result of a credit bid by Lender
at a foreclosure sale). If the Commencement Date is other than the first day of
a calendar month, the Term shall extend through the end of the calendar month.

2.02. Surrender and Conveyance by Master Lessee to Master Lessor. Master Lessee,
its successors and assigns and grantees of the Premises and lessees in and under
leases (whether characterized as “leases” or “subleases”) made by Master Lessee
(either as lessor or sublessor) for space in, or of parts or portions of the
Premises for terms commencing on or subsequent to the date of this Lease,
expressly covenant and agree with Master Lessor that upon the expiration or
termination of this Lease all improvements to the Premises (excluding personal
and trade fixtures, or other fixtures and inventory), shall become the property
of Master Lessor.

ARTICLE 3:

BASE RENT AND RENT ADJUSTMENT

3.01. Base Rent. Base Rent shall be payable monthly in advance without demand
and without set off as follows:

Master Lessee will pay Master Lessor Base Rent in equal monthly installments in
an amount equal to $36,424.58.

Notwithstanding the foregoing, Base Rent shall be reduced proportionately for
each square foot of space leased to third-party tenants pursuant to an Approved
Lease in accordance with this Lease.

Commencing on the fifth (5th) day of the first full calendar month following the
Commencement Date, monthly installments of Base Rent shall be due and payable
without demand on or before the fifth (5th) day of each calendar month
thereafter during the Term. The rental payment for any fractional calendar month
at the end of the Term shall be prorated.

 

 

Page 3



--------------------------------------------------------------------------------

ARTICLE 4:

CONDITION; PERMITTED USE

4.01. As Is, Where Is. Master Lessee accepts the Premises As-Is Where Is from
time to time, with all faults. Master Lessor has no obligation to maintain or
repair the Premises or take any action with respect thereto. Master Lessor has
no responsibility, obligation or liability of any type or nature whatsoever,
either express or implied, except as specifically set forth herein.

4.02 Permitted Use. The Premises shall be continuously used by Master Lessee and
all third-party tenants for ordinary retail and shopping center uses, in
commercially reasonable manner, and in no event shall any such use (i) violate
any restriction or exclusive right granted to another tenant or occupant of the
Center containing the Premises, or entitle another tenant or occupant to reduce
its rent or terminate its lease; (ii) be in breach of any recorded restrictions,
agreements or covenants applicable to the Center; (iii) involve the storage, use
or disposal of any material or substance which is then classified as “hazardous”
or “toxic” by any law or regulation; (iv) adversely affect the reputation or
image of the Center, as reasonably determined by Master Lessor; (v) require
Master Lessor to perform any alterations to the Premises or the remainder of the
Center by reason of any applicable law, code or regulation unless Master Lessee
agrees to pay for such alterations; (vi) violate any zoning or certificate of
occupancy affecting the Premises; (vii) cause injury to the Center; (viii) cause
the value or usefulness of all or any part of the Center to diminish;
(ix) constitute a public or private nuisance or waste; or (x) render the
insurance of the Premises void or the insurance risk more hazardous.

ARTICLE 5:

COMMON AREA MAINTENANCE; TAXES

5.01. Definition of Common Area. The term “Common Area,” as used in this Lease
means all areas and the improvements thereon within the exterior boundaries of
the Center now or later made available for the general use of Master Lessor,
Master Lessee and other persons entitled to occupy the Center and their
customers, including, without limitation, the parking facilities of the Center,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, landscaped areas, and similar areas and facilities situated
within the Center which are not reserved for the exclusive use of any tenants in
the Center, and the exterior surfaces and roofs of the Center. Without limiting
this definition, Master Lessor may include in the Common Area those portions of
the Center presently or later sold or leased to purchasers or tenants. Common
Area shall not include (i) the entryway to a tenant’s premises, (ii) any
improvements installed by a tenant outside of its premises, whether with or
without Master Lessor’s knowledge or consent, or (iii) any areas or facilities
that are included in the description of premises leased to a tenant.

 

 

Page 4



--------------------------------------------------------------------------------

5.02 Maintenance and Use of Common Area. The manner in which the Common Area
shall be maintained shall be solely determined by Master Lessor. If any owner or
tenant of any portion of the Center maintains Common Area located upon its
parcel or demised premises (Master Lessor shall have the right in its sole
discretion to allow any purchaser or tenant to so maintain Common Area located
upon its parcel or demised premises and to be excluded from participation in the
payment of Common Area Expenses as provided below), Master Lessor shall not have
any responsibility for the maintenance of that portion of the Common Area and
Master Lessee shall have no claims against Master Lessor arising out of any
failure of such owner or tenant to so maintain its portion of the Common Area.
The use and occupancy by Master Lessee of the Premises shall include the right
to use the Common Area (except those portions of the Common Area on which have
been constructed or placed permanent or temporary kiosks, displays, carts, and
stands and except areas used in the maintenance or operation of the Center), in
common with Master Lessor and other tenants of the Center and their customers
and invitees, subject to (i) the rights of other tenants in the Center; and
(ii) such rules and regulations concerning the Center as may be established by
Master Lessor from time to time. Master Lessee agrees to promptly comply with
all such rules and regulations and any amendments thereto, upon receipt of
written notice from Master Lessor. Master Lessee hereby acknowledges that Master
Lessor shall have no obligation whatsoever to provide security service or other
security measures for the benefit of the Premises or the Shopping Center. Master
Lessee assumes all responsibility for the protection of Master Lessee, its
agents, employees, contractors, customers and invitees and the property of
Master Lessee and of Master Lessee’s agents, employees, contractors, customers
and invitees, from acts of third parties. Nothing herein contained shall prevent
Master Lessor, at Master Lessor’s sole option, from providing security
protection for the Center or any part of it.

5.03 Control of and Changes to the Common Area. Master Lessor shall have the
sole and exclusive control of the Common Area, as well as the right to make
reasonable changes to the Common Area. Master Lessor’s rights shall include, but
not be limited to, the right to (a) restrain the use of the Common Area by
unauthorized persons; (b) cause Master Lessee to remove or restrain persons from
any unauthorized use of the Common Area if they are using the Common Area by
reason of Master Lessee’s presence in the Center; (c) utilize from time to time
any portion of the Common Area for promotional, entertainment, and related
matters; (d) place permanent or temporary kiosks, displays, carts, and stands in
the Common Area and to lease same to tenants; (e) temporarily close any portion
of the Common Area for repairs, improvements or alterations, to discourage non
customer use, to prevent public dedication or an easement by prescription from
arising, or for any other reason deemed appropriate in Master Lessor’s judgment;
and (f) reasonably change the shape and size of the Common Area, add, eliminate
or change the location of improvements to the Common Area, including, without
limitation, buildings, lighting, parking areas, landscape areas, roadways, drive
aisles, walkways and curb cuts.

 

 

Page 5



--------------------------------------------------------------------------------

5.04 Common Area Expenses. The term “Common Area Expenses” as used in this Lease
means all costs and expenses incurred by Master Lessor, in (a) operating,
managing, policing, insuring, servicing, repairing and maintaining the Common
Area, (b) maintaining, repairing and replacing the exterior surface of exterior
walls and maintaining, repairing and replacing roofs of the buildings from time
to time constituting the Center including the Building; and (c) operating,
insuring, repairing, replacing and maintaining the Common Utility Facilities.
“Common Utility Facilities” are defined to include but are not limited to,
sanitary sewer lines and systems, gas lines and systems, water lines and
systems, fire protection lines and systems, electric power, telephone and
communication lines and systems, and storm drainage and retention facilities not
exclusively serving the premises of any tenant or store located in the Center.
Common Area Expenses shall include, without limitation, the following: expenses
for maintenance, landscaping, repaving, resurfacing, repairs, replacements,
painting, lighting, cleaning, trash removal, security, fire protection and
similar items; non refundable contributions toward one or more reserves for
replacements other than equipment; rental on equipment; charges, surcharges, and
other levies related to the requirements of any federal, state or local
governmental agency; expenses related to the Common Utility Facilities; personal
property taxes and Real Property Taxes on the improvements and land comprising
the Common Area; costs of insurance maintained by Master Lessor pursuant to this
Lease; costs of improvements to the Common Area as may be required from time to
time by any laws, ordinances, rules or regulations of any governmental authority
or agency having jurisdiction thereof; and a sum payable to Master Lessor for
administration and overhead in an amount equal to ten percent (10%) of the
Common Area Expenses for the applicable year.

5.05 Determination of Master Lessee’s Monthly Common Area Expense Charge. From
and after the Commencement Date, Master Lessee shall pay to Master Lessor, on
the first day of each calendar month during the Term of this Lease, Master
Lessee’s percentage share of an amount estimated by Master Lessor to be the
Monthly Common Area Expenses for the Center for that month (“Master Lessee’s
Monthly Common Area Expense Charge”).

5.06 Estimate Statement. Prior to the Commencement Date and on or about
March 1st of each subsequent calendar year during the Term of this Lease, Master
Lessor will endeavor to deliver to Master Lessee a statement (“Estimate
Statement”) wherein Master Lessor will estimate both the Common Area Expenses
and Master Lessee’s Monthly Common Area Expense Charge for the then current
calendar year. Master Lessee agrees to pay Master Lessor, as additional rent,
Master Lessee’s estimated Monthly Common Area Expense Charge each month
thereafter, beginning with the next installment of rent due, until such time as
Master Lessor issues a revised Estimate Statement or the Estimate Statement for
the succeeding calendar year; except that, concurrently with the regular monthly
rent payment next due following the receipt of each such Estimate Statement,
Master Lessee agrees to pay Master Lessor an amount equal to one monthly
installment of Master Lessee’s estimated Monthly Common Area Expense Charge
(less any applicable Common Area Expenses already paid) multiplied by the number
of months from January, in the current calendar year, to the month of such rent
payment next due, all months inclusive. If at any time during the Term of this
Lease, but not more often than quarterly, Master Lessor reasonably determines
that Master Lessee’s Share of Common Area Expenses for the current

 

 

Page 6



--------------------------------------------------------------------------------

calendar year will be greater than the amount set forth in the then current
Estimate Statement, Master Lessor may issue a revised Estimate Statement and
Master Lessee agrees to pay Master Lessor, within ten (10) days of receipt of
the revised Estimate Statement, the difference between the amount owed by Master
Lessee under such revised Estimate Statement and the amount owed by Master
Lessee under the original Estimate Statement for the portion of the then current
calendar year which has expired. Thereafter Master Lessee agrees to pay Master
Lessee’s Monthly Common Area Expense Charge based on such revised Estimate
Statement until Master Lessee receives the next calendar year’s Estimate
Statement or a new revised Estimate Statement for the current calendar year.

5.07 Actual Statement. By March 1st of each calendar year during the Term of
this Lease, Master Lessor will also endeavor to deliver to Master Lessee a
statement (“Actual Statement”) which states Master Lessee’s Share of the actual
Common Area Expenses for the preceding calendar year. If the Actual Statement
reveals that Master Lessee’s Share of the actual Common Area Expenses is more
than the total Additional Rent paid by Master Lessee for Common Area Expenses on
account of the preceding calendar year, Master Lessee agrees to pay Master
Lessor the difference in a lump sum within ten (10) days of receipt of the
Actual Statement. If the Actual Statement reveals that Master Lessee’s Share of
the actual Common Area Expenses is less than the Additional Rent paid by Master
Lessee for Common Area Expenses on account of the preceding calendar year,
Master Lessor will credit any overpayment toward the next monthly installment(s)
of Master Lessee’s Share of the Common Area Expenses due under this Lease.

5.08 Miscellaneous. Any delay or failure by Master Lessor in delivering any
Estimate Statement or Actual Statement pursuant to this Section 4 will not
constitute a waiver of its right to require an increase in rent nor will it
relieve Master Lessee of its obligations pursuant to this Section. If Master
Lessee does not object to any Estimate Statement or Actual Statement within
thirty (30) days after Master Lessee receives any such statement, such statement
will be deemed final and binding on Master Lessee. Even though the Term has
expired and Master Lessee has vacated the Premises, when the final determination
is made of Master Lessee’s Share of the actual Common Area Expenses for the year
in which this Lease terminates, Master Lessee agrees to promptly pay any
increase due over the estimated expenses paid and, conversely, any overpayment
made in the event said expenses decrease shall promptly be rebated by Master
Lessor to Master Lessee. Such obligation will be a continuing one which will
survive the expiration or termination of this Lease. Prior to the expiration or
sooner termination of the Lease Term and Master Lessor’s acceptance of Master
Lessee’s surrender of the Premises, Master Lessor will have the right to
estimate the actual Common Area Expenses for the then current Lease Year and to
collect from Master Lessee prior to Master Lessee’s surrender of the Premises,
Master Lessee’s Share of any excess of such actual Common Area Expenses over the
estimated Common Area Expenses paid by Master Lessee in such Lease Year.

 

 

Page 7



--------------------------------------------------------------------------------

5.09. Utilities. Master Lessee shall pay the applicable utility companies or
governmental agencies for all such utilities consumed on the Premises during the
Term.

ARTICLE 6:

REPAIRS AND MAINTENANCE

6.01. Repairs and Maintenance. Master Lessor shall keep and maintain, or shall
cause to be kept or maintained, all parts of the Premises in good condition,
promptly making all necessary repairs and replacements, whether ordinary or
extraordinary, with materials and workmanship of the same character, kind and
quality as the original, structural or nonstructural. Master Lessor as part of
its obligation hereunder shall keep the whole of the Premises in a clean and
sanitary condition. Master Lessor will as far as possible keep all such parts of
the Premises from deteriorating, ordinary wear and tear excepted, and from
falling temporarily out of repair.

ARTICLE 7:

ALTERATIONS

7.01. Alterations. Master Lessor shall have the right to construct any Major
Improvements to the Premises at Master Lessor’s expense, provided such
improvements are in compliance with the permitted use in Section 4.02 hereof,
the rights of other tenants in the Center, and all applicable, laws, rules and
regulations. Major Improvements shall be defined as extended life or permanent
improvements or additions to buildings on the Premises not existing on the
Premises as of the date hereof. All improvements to the Premises shall become
part of the Premises.

ARTICLE 8:

INSPECTIONS

8.01. Inspections. Master Lessor, Master Lessor’s agents and representatives,
and Lender, after 24 hours written notice (except for emergencies) shall have
the right to enter and inspect the Premises at any reasonable time for the
following purposes: (a) to ascertain the condition of the Premises; (b) to
determine whether Master Lessee is diligently fulfilling Master Lessee’s
responsibilities under this Lease; (c) to show the Premises to prospective
purchasers, tenants, or mortgagees; and (d) to do any other act or thing Master
Lessor deems reasonable to preserve the Premises.

 

 

Page 8



--------------------------------------------------------------------------------

ARTICLE 9:

ASSIGNMENT AND SUBLETTING

9.01. Assignment and Subletting. Master Lessee shall have no right to assign or
pledge this Lease or to sublet the whole or any part of the Premises, or permit
the use or occupancy of the Premises by anyone other than Master Lessee, without
the prior written consent of Master Lessor and Lender. Notwithstanding any
permitted assignment or subletting, Master Lessee shall at all times remain
directly, primarily and fully responsible and liable for the payment of the rent
herein specified and for compliance with all of its other obligations under the
terms, provisions and covenants of this Lease until such time as the Lease
expires or is terminated.

ARTICLE 10:

INSURANCE; FIRE AND CASUALTY DAMAGE

10.01. Insurance.

(a) Throughout the Term, Master Lessor may, at Master Lessor’s sole cost and
expense, subject to any applicable terms of the Loan Documents, obtain and
maintain insurance in amounts and against risks consistent with insurance
coverages obtained and maintained by owners of improved real property similar to
the Premises.

(b) Master Lessor shall have the exclusive right to receive the proceeds from
any insurance policy described herein and intended to restore, repair or
reconstruct the Premises or any part thereof

10.02. Waiver of Subrogation. Each of Master Lessor and Master Lessee hereby
releases the other from any and all liability or responsibility to the other or
anyone claiming through or under them by way of subrogation or otherwise for any
loss or damage to the Premises caused by fire, extended coverage perils,
vandalism or malicious mischief, sprinkler leakage, or any other perils insured
in policies of insurance covering the Premises, even if such loss or damage
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible; provided, however, that this release
shall be applicable and in force and effect only to the extent that such release
shall be lawful at the time and in any event only with respect to loss or damage
occurring during such times as the releasor’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies. Each of Master Lessor and Master Lessee agrees that it will
require its insurance carriers to include in its policies such a clause or
endorsement.

10.03. Damage or Destruction. Subject to the terms and conditions of the Loan
Documents, in the event the Premises is hereafter damaged or destroyed or
rendered only partially

 

 

Page 9



--------------------------------------------------------------------------------

usable for its accustomed use by fire or other casualty, subject to the approval
of Lender, Master Lessor shall use its best efforts, within 180 days after the
receipt by Master Lessor of insurance proceeds payable on account of and as a
result of such casualty, to commence repair of said Premises and within 18
months after commencement of such repair, restore the Premises to the extent
permitted by Lender.

10.04. Liability. Master Lessor shall not be liable to Master Lessee or Master
Lessee’s employees, agents, patrons or visitors, or to any other person
whomsoever (other than as provided in the Loan Documents), for any injury to
person or damage to property on or about the Premises, resulting from and/or
caused in part or whole by the negligence or misconduct of Master Lessee, its
agents, servants or employees, invitees, permitees or of any other person
entering upon the Premises, or caused by the Premises becoming out of repair, or
caused by leakage of gas, oil, water or steam or by electricity emanating from
the Premises, or due to any cause whatsoever, and Master Lessee hereby covenants
and agrees that it will at all times indemnify and hold safe and harmless the
Premises, the Master Lessor, and Master Lessor’s agents and employees from any
loss, liability, claims, suits, costs and expense, including attorney’s fees and
damages, both real and alleged, arising out of such damage or injury; except
injury to persons or damage to property the sole cause of which is the
negligence of Master Lessor or its employees or agents.

ARTICLE 11:

EMINENT DOMAIN

11.01. Eminent Domain.

(a) If the whole of the Premises should be taken for any public or quasi-public
use under governmental law, ordinances or regulation, or by right of eminent
domain, or by private purchase in lieu thereof and the taking would prevent or
materially interfere with the use of the Premises for the purpose for which it
is then being used, this Lease shall terminate effective when the legal taking
shall occur as if the date of such taking were the date originally fixed in the
Lease for the expiration of the Term.

(b) If part of the Premises shall be taken for any public or quasi-public use
under governmental law, ordinance or regulation, or by right of eminent domain,
or by private purchase in lieu thereof, and this Lease is not terminated as
provided above, this Lease shall not terminate but the rent payable hereunder
during the unexpired portion of this Lease shall be reduced to such extent as
may be fair and reasonable under all of the circumstances.

(c) Subject to the terms and conditions of the Loan Documents, all compensation
awarded for any taking of the Premises, and the resultant termination of this
Lease shall belong to Master Lessor.

 

 

Page 10



--------------------------------------------------------------------------------

ARTICLE 12:

DISCLAIMER OF MASTER LESSOR’S LIABILITY

12.01 Disclaimer of Master Lessor’s Liability. Master Lessee accepts the
Premises As-Is Where Is from time to time, with all faults. Master Lessor has no
obligation to maintain or repair the Premises or take any action with respect
thereto. Master Lessor has no responsibility, obligation or liability of any
type or nature whatsoever, either express or implied, except as specifically set
forth herein

ARTICLE 13:

EVENTS OF DEFAULT; REMEDIES; INDEMNIFICATION

13.01. Events of Default. The following events shall be deemed to be events of
default by Master Lessee under this Lease.

(a) Master Lessee shall fail to pay when or before due Base Rent, and such
failure shall continue for a period of ten (10) days from the date such payment
was due; or

(b) Master Lessee shall fail to comply with any term or provision of this Lease
other than by failing to pay when or before due any sum of money becoming due to
be paid to Master Lessor hereunder, and shall not cure such failure within
thirty (30) days (forthwith, if the default involves a hazardous condition)
after written notice thereof to Master Lessee, except that said thirty (30) day
period shall be extended for a reasonable period of time if the alleged default
is not reasonably capable of cure within said thirty (30) day period and Master
Lessee proceeds to reasonably and diligently cure such alleged default; or

(c) Master Lessee shall fail to vacate immediately the Premises upon termination
of this Lease, by lapse of time or otherwise or upon termination of Master
Lessee’s right to possession only; or

(d) The leasehold interest of Master Lessee shall be levied or executed upon or
be attached by process of law or Master Lessee shall fail to contest diligently
the validity of any lien or claimed lien and give sufficient security to Master
Lessor to insure payment thereof or shall fail to satisfy any judgment rendered
thereon and have the same released, and such default shall continue for ninety
(90) days after written notice thereof to Master Lessee; or

(e) Master Lessee shall admit in writing its inability to pay its debts
generally as they become due, file a petition in bankruptcy or a petition to
take advantage of any insolvency statute, make an assignment for the benefit of
creditors, make a transfer in fraud of creditors, apply for the consent to the
appointment of a receiver for itself or for the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof; or

 

 

Page 11



--------------------------------------------------------------------------------

(f) A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Master Lessee a bankrupt, or appointing a receiver of Master
Lessee, or of the whole or any substantial part of its property, without the
consent of Master Lessee, or approving a petition filed against Master Lessee
seeking reorganization or arrangement of Master Lessee under the bankruptcy laws
of the United States, as now in effect or hereafter amended, or any state
thereof, and such order, judgment or decree shall not be vacated or set aside or
stayed within ninety (90) days from the date of entry thereof; or

(g) The inaccuracy of a material representation or warranty made by the Master
Lessee under this Lease, and the failure to cure such inaccuracy within ten
(10) days written notice from Master Lessor; or

(h) Any act or omission of the Master Lessee which results in a breach of the
terms of the Loan which is not corrected or remedied within any applicable cure
period; or

(i) Master Lessee fails, for whatever reason, to secure or maintain any licenses
necessary to operate one or more of the facilities that comprise the Premises.

13.02. Remedies.

(a) Enter upon and take possession of the Premises, using such force or means as
may be necessary and legally permitted, and dispossess and remove all persons,
goods and chattels, without liability in law or in equity for any damages caused
by such removal, possession and entry; Master Lessee hereby waives any and all
claims for damages therefor and hereby discharges Master Lessor therefrom. Upon
said entry by Master Lessor, Master Lessee shall at once surrender possession of
the Premises and shall be liable in damages and subject to equitable action for
failure to do so. Surrender of the Premises shall not in and of itself
constitute a termination of this Lease nor relieve Master Lessee from any of the
terms, covenants, and conditions hereof. After resuming possession of the
Premises, Master Lessor may:

(i) Relet, as Master Lessee’s agent and without terminating this Lease, the
Premises for such amounts and upon such terms and conditions as Master Lessor
may deem best under the circumstances, whereupon Master Lessee shall be liable
to Master Lessor in general damages for the difference between the rentals and
other charges stipulated to be paid by Master Lessee and what Master Lessor is
able to recover from a re-letting, after deducting any attorney’s fees,
commissions and other expenses paid by Master Lessor with respect to such
re-letting;

 

 

Page 12



--------------------------------------------------------------------------------

(ii) Terminate this Lease, whether or not the leased Premises or any part
thereof shall have been relet, by written notice to Master Lessee, whereupon
this Lease shall end; provided, however, that no such termination of this Lease
shall relieve Master Lessee of its liability and obligations under this Lease
incurred prior to such termination. Upon such termination, Master Lessee shall
be immediately liable for the damages, present and prospective, which were the
necessary and direct result of Master Lessee’s breach, as well as for any
special damages as may have resulted from such breach. All amounts and
arrearages due and payable to Master Lessor by Master Lessee shall bear interest
at the highest rate permitted by law.

(c) Treat the Lease as remaining in existence, curing Master Lessee’s default by
performing or paying the obligation which Master Lessee has breached, all sums
paid or expenses incurred by Master Lessor directly or indirectly incurring
Master Lessee’s default, which amounts shall become immediately due and payable
and shall bear interest at the highest rate permitted by law from the date of
disbursement by Master Lessor until paid by Master Lessee. If the breach
consists of a failure to pay the rent stipulated in this Lease and Master Lessor
elects to treat the Lease as remaining in existence, Master Lessor can take such
action as is necessary to recover the rent due as each installment matures or
for the whole amount at the end of the term, or Master Lessor can immediately
upon the breach take such action as is necessary to recover the entire remaining
unpaid rent for the balance of the term hereof.

(d) Any failure by Master Lessor to insist, or any election by Master Lessor not
to insist, upon strict performance by Master Lessee of any of the terms,
provisions or conditions of this Lease shall not be deemed to be a waiver of
same or of any other terms, provision or condition thereof and Master Lessor
shall have the right at any time or times thereafter to insist upon strict
performance by Master Lessee of any and all of such terms, provisions and
conditions. Nothing contained in this Lease and no act done or omitted by Master
Lessor pursuant to the powers and rights granted Master Lessor under the terms
of this Lease shall be deemed to be a waiver by Master Lessor of the rights and
remedies of Master Lessor under this Lease and this Lease is made and accepted
without prejudice to any of the rights and remedies possessed by Master Lessor
under the terms of this Lease. Further, in no event shall any such action or
inaction described above by Master Lessor with respect to any of the terms and
conditions contained herein, whether evidenced by a written agreement or
otherwise, operate in any manner as the action or inaction of Lender or as the
agreement of Lender and shall not affect in any manner any rights of Lender to
enforce all of the terms and provisions herein or to bind Lender in any manner.

(e) Notwithstanding anything to the contrary set forth above, Master Lessor
shall have no right to exercise any of the remedies in this Article 13 without
the prior written approval of Lender, which may be given or withheld in Lender’s
sole discretion.

 

 

Page 13



--------------------------------------------------------------------------------

13.03. Indemnification. In addition to its other obligations under this Lease,
the Master Lessee will indemnify and save harmless the Master Lessor (including
the Master Lessor’s partners, members, shareholders, officers, directors and
employees, each individually an “Indemnified Party” and collectively, the
“Indemnified Parties”) from and against any and all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, which may be imposed upon
or incurred by or asserted against such persons (except to the extent the same
are caused by the negligence or willful misconduct of the Master Lessor, its
agents, employees, licensees, invitees, contractors and/or subcontractors) by
reason of any of the following:

(a) any work or thing done by anyone other than the Master Lessor in, on or
about the Premises or any part thereof;

(b) any use, non-use, possession, occupation, condition, operation, maintenance
or management of the Premises or any part thereof or any street, alley,
sidewalk, curb, passageway or space adjacent thereto;

(c) any gross negligence of the Master Lessee or any agent, contractor,
employee, licensee or invitee of the Master Lessee;

(d) any accident or injury to any person (including death) or damage to property
occurring in, on or about the Premises or any part thereof or any street, alley,
sidewalk, curb, passageway, or space adjacent thereto;

(e) any failure on the part of Master Lessee to perform or comply with any of
the agreements, terms or conditions contained in this Lease on its part to be
performed or complied with; and

(f) any default by Master Lessor, or any of the parties who together constitute
Master Lessor, under this Lease, any Loan Document, any other agreement or
obligation which relates to the Premises and is not made an obligation of the
Master Lessee pursuant to this Lease.

In the event that any action or proceeding shall be brought against an
Indemnified Party by reason of any matter covered by this Section 13.03, the
Master Lessee, upon notice from the Indemnified Party, will at the Master
Lessee’s sole cost and expense resist or defend the same. To the extent of the
proceeds received by the Master Lessor under any insurance policy furnished or
supplied to the Master Lessor by the Master Lessee, the Master Lessee’s
obligation to indemnify and save harmless an Indemnified Party against the
hazard which is the subject of such insurance shall be deemed to be satisfied.

 

 

Page 14



--------------------------------------------------------------------------------

ARTICLE 14:

SUBORDINATION, ESTOPPEL AND LIENS

14.01. Subordination. Subject to the terms and conditions of the Loan and any
and all Loan Documents, Master Lessor reserves the right to grant a mortgage or
mortgages on Master Lessor’s interest in the Premises and this Lease. Master
Lessee shall, upon the written request of Master Lessor accompanied by Lender’s
written consent, subordinate this Lease to the lien of any mortgage upon the
Premises; provided, that any subordination agreement to be signed by Master
Lessee shall contain a non-disturbance provision that will remain effective as
long as Master Lessee is not in default hereunder beyond any applicable cure
period. Such agreement shall be substantially in the form reasonably
satisfactory to Master Lessee and any such mortgagee. As used herein, “mortgage”
shall include mortgages, deeds of trust, deeds to secure debt or other similar
instruments, and any modifications or extensions of same.

14.02. Estoppel. Within 10 days after the request by either party, the other
party agrees to deliver to the requesting party and to any potential mortgagee,
assignee or purchaser of the requesting party’s interest in the Premises an
estoppel certificate, in form and substance reasonably satisfactory to the
requesting party, certifying that this Lease is unmodified and in full force and
effect (or, if there have been modifications, whether same is in full force and
effect as modified, and stating the modifications), that, to the certifying
party or, to the reasonable knowledge and belief, there are no defenses or
offsets thereto (or stating those claimed by the certifying party), that there
are no defaults by the certifying party or, to the reasonable knowledge and
belief of the certifying party, on the part of the requesting party (or, if such
defaults exist, stating their nature) and such other matters as the requesting
party may reasonably request; provided, however, that no such estoppel
certificate shall be deemed to amend or modify this Lease.

14.03. Liens. Master Lessee shall have no authority, express or implied, to
create or place a leasehold mortgage or any other lien or encumbrance of any
kind or nature whatsoever upon, or in any manner to bind, the interest of Master
Lessor in the Premises or to charge the rentals payable hereunder for any claim
in favor of any person dealing with Master Lessee, including those who may
furnish materials or perform labor for any construction or repairs, and each
such claim shall affect and each such lien shall attach to, if at all, only the
leasehold interest granted to Master Lessee by this Lease. Master Lessee
covenants and agrees that it will pay or cause to be paid all sums legally due
and payable by it on account of any labor performed or materials furnished in
connection with any work performed on the Premises on which any lien is or can
be validly and legally asserted against its leasehold interest in the Premises
or the improvements thereon and that it will save and hold Master Lessor
harmless from any and all loss, cost or expense based on or arising out of
asserted claims or liens against the leasehold estate or against the right,
title and interest of Master Lessor in the Premises or under the terms of this
Lease. Master Lessee will not permit any mechanic’s lien or liens or any other
liens which may be imposed by law affecting Master Lessor’s or its mortgagee’s
interest in the Premises to be placed upon the Premises, and in

 

 

Page 15



--------------------------------------------------------------------------------

case of the filing of any such lien Master Lessee will promptly pay or bond over
same. If any such lien shall remain in force and effect for 20 days after
written notice thereof, Master Lessor shall have the right and privilege at
Master Lessor’s option of paying and discharging the same or any portion thereof
without inquiry as to the validity thereof, and any amounts so paid, including
expenses and interest, shall be so much additional indebtedness hereunder due
from Master Lessee to Master Lessor and shall be repaid to Master Lessor
immediately on rendition of a bill thereof. Notwithstanding the foregoing,
Master Lessee shall have the right to contest any such lien in good faith and
with all due diligence so long as any such contest, or action taken in
connection therewith, protects the interest of Master Lessor and Master Lessor’s
mortgagee in the Premises and Master Lessor and any such mortgagee are, by the
expiration of said 20 day period, furnished such protection and indemnification
against any loss, cost or expense related to any such lien and the contest
thereof as are reasonably satisfactory to Master Lessor and any such mortgagee.
Except as otherwise provided herein, Master Lessor hereby waives any
contractual, statutory or other Master Lessor’s lien on Master Lessee’s
furniture, fixtures, supplies, equipment, inventory and Master Lessee’s other
property.

14.04 Lender’s Rights. Master Lessor and Master Lessee acknowledge, for the
benefit of Lender, that in connection with the Loan, Lender has or will receive
an assignment of this Lease by an assignment of Leases and Rents to be recorded
in the real estate records of Osceola County, Florida, and that Lender is
relying upon such assignment in making the Loan. Master Lessor and Master Lessee
acknowledge and agree upon any Event of Default under any of the Loan Documents,
Lender will be entitled to enforce such assignment of this Lease and replace
Master Lessor under this Lease for all purposes. Master Lessee agrees, from and
after notice from Lender of its exercise of rights under such assignment, to
acknowledge Lender as Master Lessor and attorn to Lender under the Lease.

ARTICLE 15:

NOTICES

15.01. Notices. Each provision of this lease or of any applicable governmental
laws, ordinances, regulations and other requirements with reference to the
sending, mailing or delivery of any notice of the making of any payment shall be
deemed to be complied with when and if the following steps are taken:

(a) All rent and other payments required to be made by Master Lessee to Master
Lessor shall be payable to Master Lessor at the address listed below, or at such
other address as Master Lessor may specify from time to time by written notice
delivered in accordance herewith.

 

 

Page 16



--------------------------------------------------------------------------------

(b) Any notice or consent required to be given by or on behalf of any party
hereto to any other party shall be in writing and mailed by registered or
certified mail, return receipt requested or delivered personally, including by
air courier or expedited mail service, addressed as follows:

 

If to Master Lessor:   

TNP SRT Osceola Village, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attn: Stephen Corea

If to Master Lessee:   

TNP SRT Osceola Village Master Lessee, LLC

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attn: Stephen Corea

   and to:   

Hirschler Fleischer

2100 East Cary Street

P.O. Box 500

Richmond, VA 23218-0500

or at such other address as may be specified from time to time in writing. All
such notices hereunder shall be deemed to have been given on the date of
delivery or the date marked on the return receipt unless delivery is refused or
cannot be made because of any incorrect address provided by the addressee, in
which case the date of postmark shall be deemed the date notice has been given.

ARTICLE 16:

ENVIRONMENTAL

16.01. Environmental Indemnification. Master Lessee shall indemnify and save
harmless Master Lessor and its members, officers, employees and agents harmless
from any fine, suit, claim, action, liability, damage, loss, cost or expense,
including, without limitation, attorney’s fees and court costs, of any kind
(collectively “Losses”) arising out of or in any way connected with: (a) any
spills, releases or discharges of, or contamination by, Hazardous Material (as
defined herein below) at, onto, beneath, from or affecting the Premises,
whenever caused or occurring, except to the extent caused by the operation or
use of the Premises by Master Lessor or its employees or agents after the
Commencement Date; and (b) failure by the Master Lessee to comply with
applicable Environmental Requirements (hereinafter defined).

 

 

Page 17



--------------------------------------------------------------------------------

16.02. Intentionally deleted.

16.03. Hazardous Substances. Master Lessee agrees that it will not on, about, or
under the Premises, make, release, treat or dispose of any “hazardous
substances” as that term is defined in the Comprehensive Environmental Response,
Compensation and Liability Act, and the rules and regulations promulgated
thereto, as from time to time amended, 42 U.S.C. Section 9601 et seq. (the
“Act”); but the foregoing shall not prevent the use of any hazardous substances
in accordance with applicable laws and regulations. Master Lessee represents and
warrants that it will at all times comply with the Act and any other federal,
state or local laws, rules or regulations governing Hazardous Materials (as
hereinafter defined).

16.04. Hazardous Materials. To the extent required by the Act and/or any
Environmental Requirements, Master Lessee shall remove any hazardous substances
(as defined in the Act) and Hazardous Materials whether now or hereafter
existing on the Premises and whether or not arising out of or in any manner
connected with Master Lessee’s occupancy of the Premises during the Term.

16.05. Underground Storage Tanks. Master Lessee agrees that it will not install
any underground storage tanks at the Premises without specific, prior written
approval from Master Lessor. Master Lessee agrees that it will not store
combustible or flammable materials on the Premises in violation of Environmental
Requirements.

As used herein, the term “Environmental Requirements” shall mean all federal,
state, local and foreign statutes, regulations, ordinances and other provisions
having the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law in each case
concerning public health and safety, worker health and safety, and pollution or
protection of the environment, as the foregoing are enacted or in effect prior
to, on, or after the Commencement Date. As used herein, the term “Hazardous
Material” shall mean petroleum, any hazardous or toxic substance, material or
waste that is or becomes regulated by any governmental authority because of its
toxic, hazardous, deleterious or dangerous properties and includes, without
limitation, any material or substance which is: (a) defined as a “hazardous
substance” under the environmental, health, or safety laws of the state in which
the Premises are located; (b) petroleum; (c) asbestos; (d) designated as a
“hazardous substance” pursuant the Federal Water Pollution Control Act, 33
U.S.C. Section 401 et seq.; (e) defined as a “hazardous waste” pursuant to the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.;
(f) defined as a “hazardous substance” pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq.; (g) defined as a “regulated substance” pursuant to Subchapter IX, Solid
Waste Disposal Act (Regulation of Underground Storage Tanks), 42 U.S.C.
Section 6991 et seq.; or (h) defined as a “toxic substance” pursuant to the
Toxic Substance Control Act, 15 U.S.C. Section 2601 et seq.

 

 

Page 18



--------------------------------------------------------------------------------

The provisions of this Article 16 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 17:

MISCELLANEOUS

17.01. Gender. Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires.

17.02. Successors and Assigns; Authority. The terms, provisions and covenants
and conditions contained in this Lease shall apply to, inure to the benefit of,
and be binding upon, the parties hereto and upon their respective heirs, legal
representatives, successors and permitted assigns, except as otherwise herein
expressly provided. Subject to the provisions of this Article 17, Master Lessor
shall have the right to assign any of its rights and obligations under this
Lease and Master Lessor’s grantee or Master Lessor’s successor, as the case may
be, shall upon such assignment, become Master Lessor hereunder, thereby freeing
and relieving the grantor or assignor, as the case may be, of all covenants and
obligations of Master Lessor hereunder. Each party agrees to furnish to the
other, promptly upon demand, a corporate resolution, proof of due authorization
by partners, or other appropriate documentation evidencing the due authorization
of such party to enter into this Lease.

17.03. Captions. The captions inserted in this Lease are for convenience only
and in no way define, limit or otherwise describe the scope or intent of this
Lease, or any provision hereof, or in any way affect the interpretation of this
Lease.

17.04. Amendment. This Lease may not be altered, changed or amended except by an
instrument in writing signed by Master Lessee and Master Lessor; provided,
however, that all such amendments are subject to Lender’s approval.

17.05. Survival; Surrender. All obligations of Master Lessee not fully performed
as of the expiration or earlier termination of the Term of this Lease shall
survive the expiration or earlier termination of the Term, including without
limitation, all payment obligations with respect to taxes and operating costs
and all obligations concerning the condition of the Premises. Upon the
expiration or earlier termination of the Term, and prior to Master Lessee
vacating the Premises, Master Lessor and Master Lessee shall jointly inspect the
Premises and Master Lessee shall pay to Master Lessor any amount estimated by
Master Lessor as necessary to put the Premises, including without limitation
paving, lighting, heating and air conditioning systems and equipment therein, in
good condition and repair, ordinary wear and tear excepted. Any work required to
be done by Master Lessee prior to its vacation of the Premises which has not
been completed upon such vacation, shall be completed by Master Lessor and
billed to Master Lessee. Master Lessee shall

 

 

Page 19



--------------------------------------------------------------------------------

also, prior to vacating the Premises, pay to Master Lessor the amount, as
estimated by Master Lessor, of Master Lessee’s obligation hereunder for taxes
and costs. All such amounts shall be used and held by Master Lessor for payment
of such obligations of Master Lessee hereunder, with Master Lessee being liable
for any additional cost therefor upon demand by Master Lessor, or with any
excess to be returned to Master Lessee after all such obligations have been
determined and satisfied, as the case may be.

17.06. Invalidity. If any clause, provision or portion of this Lease or the
application thereof to any person or circumstance shall be invalid or
unenforceable under applicable law, such event shall not affect, impair or
render invalid or unenforceable the remainder of this Lease nor any other
clause, phrase, provision or portion hereof, nor shall it affect the application
of any clause, phrase, provision or portion hereof to other persons or
circumstances, and it is also the intention of the parties to this Lease that in
lieu of each such clause, phrase, provision or portion of this Lease that is
invalid or unenforceable, there be added as a part of this Lease a clause,
phrase, provision or portion as similar in terms to such invalid or
unenforceable clause, phrase, provision or portion as may be possible and be
valid and enforceable.

17.07. Effective Date. All references in this Lease to “the date hereof” or
similar references shall be deemed to refer to the last date in point of time,
on which all parties hereto have executed this Lease.

17.08. Time is of the Essence. The time of the performance of all of the
covenants, conditions, and agreements of this Lease is of the essence.

17.09. Governing Law. This Lease shall be construed under the laws of the state
in which the Premises is located.

17.10. Relationship of Parties. Nothing herein shall be construed so as to
constitute a joint venture or partnership between Master Lessor and Master
Lessee.

17.11. Intentionally deleted.

17.12. Attorneys’ Fees. In the event that at any time during the Term of this
Lease either Master Lessor or Master Lessee shall institute any action or
proceeding against the other relating to the provisions of this Lease, or any
default hereunder, the unsuccessful party in such action or proceeding agrees to
reimburse the successful party for the reasonable expenses of attorneys’ fees
and paralegal fees and disbursements incurred therein by the successful party.
Such reimbursement shall include all legal expenses incurred prior to trial and
at all levels of appeal and post-judgment proceedings.

 

 

Page 20



--------------------------------------------------------------------------------

17.13. Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

17.14. Third Party Beneficiary. Until the Loan has been satisfied in full in
cash (not as a result of a credit bid by Lender at a foreclosure sale), this
Lease and all of the terms and provisions hereof shall in all respects be
subject to and subordinate to the terms and conditions of the Loan Documents and
Lender shall be an express third party beneficiary of this Lease. In the event
of a conflict between the terms of this Lease and the terms of the Loan
Documents, the terms of the Loan Documents shall prevail and control. The Master
Lessor and Master Lessee each agree that they shall not engage in any activity
which would violate the terms of any of the Loan Documents.

17.15 Florida Law. THIS DOCUMENT IS INTENDED TO BE PERFORMED IN THE STATE OF
FLORIDA, AND THE SUBSTANTIVE LAWS OF THE STATE OF FLORIDA AND THE APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS DOCUMENT AND THE LOAN DOCUMENTS AND ANY
OTHER DOCUMENT RELATED THERETO UNLESS LENDER, IN ITS SOLE AND INDEPENDENT
DETERMINATION, ELECTS THAT THE LAWS FOR THE STATE OF FLORIDA SHALL GOVERN THE
VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS DOCUMENT OR ANY
OF THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS RELATED THERETO. IN THE
EVENT OF SUCH ELECTION BY LENDER, EACH OF THE UNDERSIGNED WAIVES ALL DEFENSES OF
CONFLICTS OF LAW.

EACH OF THE UNDERSIGNED, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL:

(a) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS
LOCATED, OR THE STATE OF FLORIDA, IF LENDER SO ELECTS IN ITS SOLE AND
INDEPENDENT DETERMINATION, OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON
ARISING FROM OR RELATING TO THIS AGREEMENT;

(b) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY AND STATE, IN
WHICH THE PROPERTY IS LOCATED, OR THE STATE OF FLORIDA, IF LENDER SO ELECTS IN
ITS SOLE AND INDEPENDENT DETERMINATION;

(c) SUBMITS TO THE JURISDICTION OF SUCH COURTS; AND

 

 

Page 21



--------------------------------------------------------------------------------

(d) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT
THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).

(e) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(f) HEREBY CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
LEGAL PROCESS, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING ARISING FROM OR
RELATING TO THIS AGREEMENT BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID
TO THE UNDERSIGNED AT THE ADDRESSES SET FORTH HEREIN.

THIS WRITTEN AGREEMENT AND THE OTHER DOCUMENTS EXECUTED SUBSTANTIALLY
CONTEMPORANEOUSLY WITH THIS AGREEMENT REPRESENT THE FINAL AGREEMENT OF THE
PARTIES AND M A Y N O T B E C O N T R A D IC T E D B Y E V ID E N C E O F P RIO
R , CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

17.06 Waiver of Jury Trial. AFTER CONSULTATION WITH COUNSEL AND RECOGNIZING THAT
ANY DISPUTE HEREUNDER WILL BE COMMERCIAL IN NATURE AND COMPLEX, AND IN ORDER TO
MINIMIZE THE COSTS AND TIME INVOLVED IN ANY DISPUTE RESOLUTION PROCESS, THE
UNDERSIGNED KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION BASED UPON THE NOTE, THIS INSTRUMENT, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH ANY OF THE OTHER LOAN DOCUMENTS, OR
RESPECTING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN) OR ACTION OF ANY PARTY. EXCEPT AS PROHIBITED BY LAW, THE UNDERSIGNED
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE
UNDERSIGNED (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

 

Page 22



--------------------------------------------------------------------------------

ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (ii) ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THE LOAN
TRANSACTION, REPRESENTED BY THE NOTE, THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, OR ANY MODIFICATIONS THEREOF AS APPLICABLE, BY AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS OF THE UNDERSIGNED.

ARTICLE 18:

TERMINATION

18.01. Termination. This Lease and the tenancy hereby created shall cease and
terminate at the end of the Term or any renewal or extension thereof without the
necessity of notice from either Master Lessor or Master Lessee to terminate the
same.

ARTICLE 19:

EXHIBITS

Attached to this Lease are the following Exhibits:

Exhibit A - Legal Description

Exhibit B - Guaranty

Exhibit C - Springing Guaranty

* * * *

[SIGNATURES FOLLOW]

 

 

Page 23



--------------------------------------------------------------------------------

The parties intending to be bound hereby execute or cause this Lease to be
effective as of the date first shown above.

 

MASTER LESSOR:   TNP SRT OSCEOLA VILLAGE, LLC,       a Delaware limited
liability company       By:   TNP Strategic Retail Operating Partnership, L.P.,
        a Delaware limited partnership         Its Sole Member         By:   TNP
Strategic Retail Trust, Inc.,           a Maryland corporation           Its
General Partner   WITNESS:  

/s/ Dalila Bueno

      By:  

/s/ Jack R. Maurer

  WITNESS:  

/s/ Bhriza Comacho

      Name:  

Jack R. Maurer

          Its:  

Vice Chairman

  MASTER LESSEE:   TNP SRT OSCEOLA VILLAGE MASTER LESSEE, LLC,       a Delaware
limited liability company       By:  
TNP Strategic Retail Operating Partnership, L.P.,         a Delaware limited
partnership         Its: Sole Member         By:   TNP Strategic Retail Trust,
Inc.,           a Maryland corporation           Its: General Partner   WITNESS:
 

/s/ Dalila Bueno

      By:  

/s/ Jack R. Maurer

  WITNESS:  

/s/ Bhriza Comacho

      Name:  

Jack R. Maurer

          Its:  

Vice Chairman

  GUARANTOR:       TNP STRATEGIC RETAIL TRUST, INC.,           a Maryland
corporation   WITNESS:  

/s/ Dalila Bueno

      By:  

/s/ Jack R. Maurer

  WITNESS:  

/s/ Bhriza Comacho

      Name:  

Jack R. Maurer

          Its:  

Vice Chairman

 

 

 

Page 24



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

 

Page 25



--------------------------------------------------------------------------------

EXHIBIT A-1

THE CENTER

LOTS 1 THROUGH 8, OSCEOLA VILLAGE, ACCORDING TO THE PLAT THEREOF AS RECORDED IN
PLAT BOOK 21, PAGES 17 AND 18, PUBLIC RECORDS OF OSCEOLA COUNTY, FLORIDA.

TOGETHER WITH non-exclusive appurtenant easements as created by that certain
Access and Easement Agreement recorded in Official Records Book 3300, Page 2533,
Public Records of Osceola County, Florida, for the purposes set forth therein,
over and across the lands set forth therein.

 

 

Page 26



--------------------------------------------------------------------------------

EXHIBIT B

Guaranty

In order to induce American National Insurance Company, a Texas insurance
company (“Lender”) to make that certain $19,000,000 loan (the “Loan”) to TNP SRT
Osceola Village, LLC, a Delaware limited liability company (“Master Lessor”),
Lender has required that TNP Strategic Retail Trust, Inc., a Maryland
corporation (“Guarantor”) execute this Guaranty of that certain Master Lease
Agreement between Master Lessor and TNP SRT Osceola Village Master Lessee, LLC,
a Delaware limited liability company (“Tenant”) for certain premises containing
approximately 23,005 square feet of space (the “Premises”), located in that
certain shopping center containing approximately 116,000 square feet of space
(the “Center”), located in Kissimmee, Florida, of which the Premises are a part.

Accordingly, Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Lender, and its successors and assigns, the prompt and full
payment and performance by Tenant of each and every item, covenant, condition,
provision and obligation to be paid, kept, observed or performed by Tenant under
the Lease (collectively the “Obligations”). The liability of Guarantor is
coextensive with that of Tenant and also joint and several, and legal action may
be brought against Guarantor and carried to final judgment either with or
without making Tenant or any assignee or successor thereof as a party thereto.
Without limiting the generality of the foregoing, This Guaranty shall be
enforceable against Guarantor without the necessity of (i) any suit instigated
by Master Lessor against Tenant or any other guarantor, (ii) the exhaustion of
Master Lessor’s remedies with respect to Tenant under the Lease or any other
guarantor, or (iii) the enforcement of Master Lessor’s rights with respect to
any security which has ever been given to secure the payment and performance of
the Obligations. This Guaranty shall also be enforceable without the necessity
of any notice of Tenant’s nonpayment or nonperformance except to the extent
required by the Lease, notice of acceptance of this Guaranty or any other notice
or demand to which Guarantor might otherwise be entitled, all of which Guarantor
hereby expressly waives.

This Guaranty shall be binding upon the undersigned, and all successors,
assigns, personal or legal representatives and heirs, and shall inure to the
benefit of Lender and Lender’s successors and assigns. The undersigned hereby
consents and agrees that this Guaranty may be assigned by Master Lessor, without
recourse, in connection with any sale or assignment by Master Lessor of part or
all of its interest in the Center in which the Premises under the Lease are
contained.

The obligations of Guarantor shall be irrevocable and unconditional,
irrespective of the genuineness, validity, regularity or enforceability of the
Lease or any security given for the Obligations or any circumstance which might
otherwise constitute a legal or equitable discharge of a surety or guarantor,
and Guarantor waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty, and agrees

 

 

Page 27



--------------------------------------------------------------------------------

that the obligations of Guarantor hereunder shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety or
guarantor. Without limiting the generality of the foregoing, Guarantor agrees
that the occurrence of the following events (or any thereof), whether they occur
with or without notice or consent by Guarantor, will in no way release or impair
any liability or obligation of Guarantor hereunder: (i) Master Lessor, in its
discretion, waives compliance by Tenant with any of its Obligations or covenants
under the Lease or waives any default thereunder, or grants any indulgence with
respect to the Lease, (ii) Master Lessor with Tenant’s written agreement
modifies, amends or changes any provision of the Lease or the guaranty of any
other guarantor (including, without limitation, any termination or release of
such guaranty), (iii) Master Lessor grants extensions or renewals of the Lease
or the Obligations, (iv) Master Lessor transfers its interest in the premises
covered by the Lease or its rights under this Guaranty, (v) Master Lessor
consents to the assignment by Tenant of its rights under the Lease or consent to
the subletting of all or any part of the Premises, (vi) Master Lessor deals in
any respect with Tenant and the Obligations, and any other guarantor and such
guaranty, as if this Guaranty were not in effect, (vii) Master Lessor, in its
discretion, waives compliance by any other guarantor with any of its Obligations
or covenants under such other guaranty or waives any default thereunder, or
grants any indulgence with respect to the such guaranty, (viii) the release or
discharge of Tenant or any other guarantor in an creditor’s proceedings,
receivership, bankruptcy or other proceeding, (ix) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the federal
Bankruptcy Act or other statute or from the decision in any court, and (x) the
rejection or disaffirmance of the Lease in any such proceedings. If, as a result
of such proceedings, Master Lessor is forced to refund any payment made by
Tenant to Master Lessor because it is found to be a preference or for any other
reason, Guarantor hereby covenants to pay such amount to Master Lessor upon
demand.

All of Master Lessor’s rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative, and no such right
or remedy therein mentioned is intended to be in exclusion of or a waiver of any
of the others. Specifically, the obligation of Guarantor hereunder shall not be
released by Master Lessor’s receipt, application or release of security given
for performance and observance of covenants and conditions required to be
performed and observed by Tenant under the Lease.

If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

 

 

Page 28



--------------------------------------------------------------------------------

All references to the singular shall include the plural and vice versa and all
references to any gender shall include the others, wherever appropriate.

As used herein, the term “Tenant” shall include any successor or assignee of
Tenant, the term “Master Lessor” shall include any successor or assignee of
Master Lessor, and the term “Lease” shall include any amendment, extension or
renewal of the Lease.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THIS
GUARANTY OR THE LEASE OR THE ACTS OR FAILURE TO ACT OF OR BY MASTER LESSOR OR
MASTER LESSOR’S LENDER IN CONNECTION WITH THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR THE LEASE.

THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND MASTER
LESSOR WITH RESPECT TO GUARANTOR’S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY GUARANTOR AND MASTER LESSOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND MASTER
LESSOR, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN
GUARANTOR AND MASTER LESSOR.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS AND THE
LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF
FLORIDA. GUARANTOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT WITH RESPECT TO THIS GUARANTY MAY BE MAINTAINED IN THE COURTS OF
OSCEOLA COUNTY, FLORIDA OR IN THE U.S. DISTRICT COURT FOR THE MIDDLE DISTRICT OF
FLORIDA AND GUARANTOR HEREBY CONSENTS TO THE VENUE OF SUCH COURTS.

 

 

Page 29



--------------------------------------------------------------------------------

The terms, covenants, provisions, conditions and obligations contained in this
Guaranty may not be waived, changed, modified, discharged, terminated or
abandoned, except by agreement in writing, signed by Lender and Guarantor.

All notices or other communications to be provided pursuant to this Guaranty
shall be in writing and shall be deemed to be properly served if sent by Federal
Express or similar courier service with overnight delivery, or by professional
messenger service (with receipt therefor) or by certified or registered mail,
return receipt requested, (i) if to Lender, c/o Mortgage and Real Estate
Investment Department, One Moody Plaza, Galveston, Texas 77550; and (ii) if to
Guarantor, at the address for the Master Lessor under the Lease. All notices or
other communications to be provided pursuant to this Guaranty sent by certified
or registered mail, return receipt requested, first-class postage prepaid shall
be deemed effective when they are mailed, otherwise such notices or other
communications shall be effective upon receipt.

[Signatures Follow]

 

 

Page 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty effective as of
the Date of Lease.

 

GUARANTOR:

  TNP STRATEGIC RETAIL TRUST, INC.,   a Maryland limited liability company   By:
 

 

  Name:  

 

  Its:  

 

 

 

Page 31



--------------------------------------------------------------------------------

EXHIBIT C

SPRINGING GUARANTY

In order to induce American National Insurance Company, a Texas insurance
company (“Lender”) to make that certain $19,000,000 loan (the “Loan”) to TNP SRT
Osceola Village, LLC, a Delaware limited liability company (“Master Lessor”),
Lender has required that Thompson National Properties, LLC, a Delaware limited
liability (“Springing Guarantor”) execute this Guaranty of that certain Master
Lease Agreement between Master Lessor and TNP SRT Osceola Village Master Lessee,
LLC, a Delaware limited liability company (“Tenant”) for certain premises
containing approximately 23,005 square feet of space (the “Premises”), located
in that certain shopping center containing approximately 116,000 square feet of
space (the “Center”), located in Kissimmee, Florida, of which the Premises are a
part.

This Guaranty shall become effective at such time as there is a Trigger Event,
as defined below. This Guaranty is intended to be a present obligation of a
future contingent commitment.

A “Trigger Event” means one or more of the following: (a) default occurs under
that certain revolving credit facility by and between KeyBank National
Association (whether as agent for one or more lenders or for itself), as Lender,
and TNP SRT Secured Holdings, LLC, a Delaware limited liability company,
evidenced in part by that certain Revolving Credit Agreement dated as of
December 17, 2010, as amended from time to time; (b) KeyBank National
Association as agent for one or more lenders or for itself, or successors or
assigns; or (c) any other lender that has a lien or security interest on any one
or more of the Mortgagee Related Parties, acquires one or more of the Mortgagee
Related Parties, or any interest therein, (including, without limitation,
membership interests, partnership interests, shares or other ownership
interests). “Mortgagee Related Parties” mean: Mortgagor, Thompson National
Properties, LLC, TNP Strategic Retail Trust, Inc., TNP Strategic Retail
Operating Partnership, L.P. or any other Constituent Owner,

Accordingly, Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to Lender, and its successors and assigns, the prompt and full
payment and performance by Tenant of each and every item, covenant, condition,
provision and obligation to be paid, kept, observed or performed by Tenant under
the Lease (collectively the “Obligations”). The liability of Guarantor is
coextensive with that of Tenant and also joint and several, and legal action may
be brought against Guarantor and carried to final judgment either with or
without making Tenant or any assignee or successor thereof as a party thereto.
Without limiting the generality of the foregoing, This Guaranty shall be
enforceable against Guarantor without the necessity of (i) any suit instigated
by Master Lessor against Tenant or any other guarantor, (ii) the exhaustion of
Master Lessor’s remedies with respect to Tenant under the Lease or any other
guarantor, or (iii) the enforcement of Master Lessor’s rights with respect to
any security which has ever been given to secure the payment and performance of
the Obligations. This Guaranty shall also be enforceable without the

 

 

Page 32



--------------------------------------------------------------------------------

necessity of any notice of Tenant’s nonpayment or nonperformance except to the
extent required by the Lease, notice of acceptance of this Guaranty or any other
notice or demand to which Guarantor might otherwise be entitled, all of which
Guarantor hereby expressly waives.

This Guaranty shall be binding upon the undersigned, and all successors,
assigns, personal or legal representatives and heirs, and shall inure to the
benefit of Lender and Lender’s successors and assigns. The undersigned hereby
consents and agrees that this Guaranty may be assigned by Master Lessor, without
recourse, in connection with any sale or assignment by Master Lessor of part or
all of its interest in the Center in which the Premises under the Lease are
contained.

The obligations of Guarantor shall be irrevocable and unconditional,
irrespective of the genuineness, validity, regularity or enforceability of the
Lease or any security given for the Obligations or any circumstance which might
otherwise constitute a legal or equitable discharge of a surety or guarantor,
and Guarantor waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty, and agrees that the obligations of Guarantor hereunder shall not be
affected by any circumstances, whether or not referred to in this Guaranty,
which might otherwise constitute a legal or equitable discharge of a surety or
guarantor. Without limiting the generality of the foregoing, Guarantor agrees
that the occurrence of the following events (or any thereof), whether they occur
with or without notice or consent by Guarantor, will in no way release or impair
any liability or obligation of Guarantor hereunder: (i) Master Lessor, in its
discretion, waives compliance by Tenant with any of its Obligations or covenants
under the Lease or waives any default thereunder, or grants any indulgence with
respect to the Lease, (ii) Master Lessor with Tenant’s written agreement
modifies, amends or changes any provision of the Lease or the guaranty of any
other guarantor (including, without limitation, any termination or release of
such guaranty), (iii) Master Lessor grants extensions or renewals of the Lease
or the Obligations, (iv) Master Lessor transfers its interest in the premises
covered by the Lease or its rights under this Guaranty, (v) Master Lessor
consents to the assignment by Tenant of its rights under the Lease or consent to
the subletting of all or any part of the Premises, (vi) Master Lessor deals in
any respect with Tenant and the Obligations, and any other guarantor and such
guaranty, as if this Guaranty were not in effect, (vii) Master Lessor, in its
discretion, waives compliance by any other guarantor with any of its Obligations
or covenants under such other guaranty or waives any default thereunder, or
grants any indulgence with respect to the such guaranty, (viii) the release or
discharge of Tenant or any other guarantor in an creditor’s proceedings,
receivership, bankruptcy or other proceeding, (ix) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the federal
Bankruptcy Act or other statute or from the decision in any court, and (x) the
rejection or disaffirmance of the Lease in any such proceedings. If, as a result
of such proceedings, Master Lessor is forced to refund any payment made by
Tenant to Master Lessor because it is found to be a preference or for any other
reason, Guarantor hereby covenants to pay such amount to Master Lessor upon
demand.

 

 

Page 33



--------------------------------------------------------------------------------

All of Master Lessor’s rights and remedies under the Lease or under this
Guaranty are intended to be distinct, separate and cumulative, and no such right
or remedy therein mentioned is intended to be in exclusion of or a waiver of any
of the others. Specifically, the obligation of Guarantor hereunder shall not be
released by Master Lessor’s receipt, application or release of security given
for performance and observance of covenants and conditions required to be
performed and observed by Tenant under the Lease.

If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

All references to the singular shall include the plural and vice versa and all
references to any gender shall include the others, wherever appropriate

As used herein, the term “Tenant” shall include any successor or assignee of
Tenant, the term “Master Lessor” shall include any successor or assignee of
Master Lessor, and the term “Lease” shall include any amendment, extension or
renewal of the Lease.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THIS
GUARANTY OR THE LEASE OR THE ACTS OR FAILURE TO ACT OF OR BY MASTER LESSOR OR
MASTER LESSOR’S LENDER IN CONNECTION WITH THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTY OR THE LEASE.

THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND MASTER
LESSOR WITH RESPECT TO GUARANTOR’S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY GUARANTOR AND MASTER LESSOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND MASTER
LESSOR, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR

 

 

Page 34



--------------------------------------------------------------------------------

DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO
CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY AGREEMENT.
THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND MASTER LESSOR.

THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS AND THE
LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF
FLORIDA. GUARANTOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT WITH RESPECT TO THIS GUARANTY MAY BE MAINTAINED IN THE COURTS OF
OSCEOLA COUNTY, FLORIDA OR IN THE U.S. DISTRICT COURT FOR THE MIDDLE DISTRICT OF
FLORIDA AND GUARANTOR HEREBY CONSENTS TO THE VENUE OF SUCH COURTS.

The terms, covenants, provisions, conditions and obligations contained in this
Guaranty may not be waived, changed, modified, discharged, terminated or
abandoned, except by agreement in writing, signed by Lender and Guarantor.

All notices or other communications to be provided pursuant to this Guaranty
shall be in writing and shall be deemed to be properly served if sent by Federal
Express or similar courier service with overnight delivery, or by professional
messenger service (with receipt therefor) or by certified or registered mail,
return receipt requested, (i) if to Lender, c/o Mortgage and Real Estate
Investment Department, One Moody Plaza, Galveston, Texas 77550; and (ii) if to
Guarantor, at the address for the Master Lessor under the Lease. All notices or
other communications to be provided pursuant to this Guaranty sent by certified
or registered mail, return receipt requested, first-class postage prepaid shall
be deemed effective when they are mailed, otherwise such notices or other
communications shall be effective upon receipt.

[SIGNATURES FOLLOW]

 

 

Page 35



--------------------------------------------------------------------------------

Witness the following signatures:

 

SPRINGING GUARANTOR:

  Thompson National Properties, LLC, a   Delaware limited liability company  
By:  

 

  Name:  

 

  Its:  

 

 

 

Page 36